DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The 112(b) rejection set forth on 02/15/2022 has been overcome with the amendments made to the claims.
The amendments set forth on 07/12/2022 have necessitated new grounds of rejection.
Claim Objections
Claim 7 is objected to because of the following informalities:  the lack of punctuation at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 & 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Debourg (US 5328332 A) in view of Zucker (US 5918607 A) and Kenji (US 20060027554 A1).
For claim 1; Debourg discloses a comb device for treating lice infestation, comprising: a) heat-conductive teeth ((10) and column 3; line 5) having a heat teeth base (column 2; lines 53-57), wherein the in which their extremity of said heat-conductive teeth form a fine-tooth comb (fig. 2 and column 3; lines 43-52); b) a heating source adapted for heating the heat-conductive teeth in a gradient manner from said heat teeth base toward the extremity of said teeth (columns 4-5; lines 46-14), such that the temperature at said heat teeth base is higher than the temperature at the extremity (column 5; lines 29-49), wherein the gradient temperature is a function of the material, heat conductivity, length, and thickness of the teeth (column 3; lines 7-10 & 53-64 and column 5; lines 29-49).
Debourg does not disclose a vibration motor adapted for vibrating said teeth in a multi-axis manner, wherein said heating source and said vibration unit are configured to work together. However, Zucker does disclose a comb device for treating lice infestation, comprising: a vibration motor (14) adapted for vibrating said teeth in a multi-axis manner in order to cause physical damage to the eggshell of the lice's nits (column 7; lines 18-39).
Neither Debourg nor Zucker disclose wherein said heating source and said vibration unit are configured to work together. However, Kenji discloses a body hair treatment device utilizing both heating and vibrational elements wherein a heating source and vibration unit are configured to work together (paragraph [0099]).
The only distinction between the claimed invention and the prior art is that the prior art fails to disclose a vibration motor adapted for vibrating said teeth in a multi-axis manner, wherein said heating source and said vibration unit are configured to work together. Zucker discloses an apparatus for treating hair that utilizes vibration to more effectively remove parasites from the hair (abstract, column 1; lines 6-15, and column 9; 22-54). Kenji discloses both a heating source and a vibration unit wherein both are configured to function together (paragraph [0099]). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the comb device as taught by Debourg to utilize the known technique of utilizing multi-axial teeth and a vibrational motor disclosed in the similar device from Zucker to improve the device taught by Debourg in the same way. See MPEP 2143 I. (C) & (G). It is shown both methods (heat and vibration) are compatible together utilizing the controller taught in Kenji, it would have been obvious to incorparate the controller in the modification of Debourg, such that both methods of parasite removal may be utilized to their fullest extent (Zucker, column 1; lines 6-15 & column 9; 22-54 and Debourg, column 1; lines 29-37). See MPEP 2143 I. (A) & (G).
For claim 2; The combination of Debourg in view of Zucker and Kenji teaches all limitations as stated above. Debourg further discloses a comb device in which the heating source is adapted to heat the extremity of the teeth to a temperature higher than 39 Celsius degrees (column 2; lines 34-40).
For claim 5; The combination of Debourg in view of Zucker and Kenji teaches all limitations as stated above.
Neither Debourg nor Zucker disclose the heating source and the vibration motor being configured to work together simultaneously. However, Kenji does disclose a hair treatment device in which a heating source and vibration motor are configured to work together simultaneously (paragraph [0099]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorparate the controller as taught by Kenji to the modification of Debourg as disclosed the rejection of in claim 1, such that both methods of parasite removal may be utilized to their fullest extent (Zucker, column 1; lines 6-15 & column 9; 22-54 and Debourg, column 1; lines 29-37). See MPEP 2143 I. (A) & (G).
For claim 6; Debourg discloses a method for treating lice infestation, comprising: a) providing heat-conductive teeth ((10) and column 3; line 5) having a heat teeth base (column 2; lines 53-57) in which the extremity of said teeth form a fine-tooth comb (fig. 2 and column 3; lines 43-52); b) gradually heating said heat-conductive teeth from said heat teeth base toward the extremity of said teeth by using a heating source that is adapted to generate heat at said heat teeth base (columns 4-5; lines 46-14).
Debourg does not disclose vibrating said teeth. However, Zucker does disclose a comb device for treating lice infestation, comprising: a vibration motor (14) adapted for vibrating the comb’s teeth in a multi-axis manner in order to cause physical damage to the eggshell of the lice's nits (column 7; lines 18-39).
Neither Debourg nor Zucker disclose wherein said heating source and said vibration unit are configured to work together. However, Kenji discloses a body hair treatment device utilizing both heating and vibrational elements wherein a heating source and vibration unit are configured to work together (paragraph [0099]).
The only distinction between the claimed invention and the prior art is that the prior art fails to disclose a vibration motor adapted for vibrating said teeth in a multi-axis manner, wherein said heating source and said vibration unit are configured to work together. Zucker discloses an apparatus for treating hair that utilizes vibration to more effectively remove parasites from the hair (abstract, column 1; lines 6-15, and column 9; 22-54). Kenji discloses both a heating source and a vibration unit wherein both are configured to function together (paragraph [0099]). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the comb device as taught by Debourg to utilize the known technique of utilizing multi-axial teeth and a vibrational motor disclosed in the similar device from Zucker to improve the device taught by Debourg in the same way as. See MPEP 2143 I. (C) & (G). It is shown both methods (heat and vibration) are compatible together utilizing the controller taught in Kenji, it would have been obvious to incorparate the controller in the modification of Debourg, such that both methods of parasite removal may be utilized to their fullest extent (Zucker, column 1; lines 6-15 & column 9; 22-54 and Debourg, column 1; lines 29-37). See MPEP 2143 I. (A) & (G).
For claim 7; The combination of Debourg in view of Zucker, Kenji, and Hwang teaches all limitations as stated above.
Debourg discloses a controller adapted for controlling the temperature developed on the heat-conductive teeth (column 5; lines 29-59).
Debourg fails to disclose a second controller adapted for controlling the vibration of said heat-conductive teeth. However, Zucker does disclose a controller adapted for controlling the vibration of the teeth of the comb device (column 8; lines 18-27).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the comb device as taught by Debourg to utilize the known technique of utilizing multi-axial teeth and a vibrational motor with a controller that adjusts the vibration intensity as disclosed in the similar device from Zucker to improve the device taught by Debourg in the same way by more effectively removing debris or parasites (Zucker, abstract, column 1; lines 6-15, and column 9; 22-54). See MPEP 2143 I. (C) & (G).
Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Debourg in view of Zucker and Kenji as applied to claim 1 above, and further in view of Hwang (US 6722374 B2).
For claim 3; The combination of Debourg in view of Zucker and Kenji teaches all limitations as stated above.
Debourg, Zucker, and Kenji fail to disclose a controller adapted to control the heating level produced by the heating source and thereby to gradually control the temperature developed at the extremity of the heat-conductive teeth. However, Hwang does disclose a controller adapted to control the heating level produced by the heating source and thereby to gradually control the temperature developed at the extremity of the heat-conductive teeth (column 4; lines 27-38).
The only distinction between the claimed invention and the prior art is that the prior art fails to disclose controlling the heating level produced by the heating source however, Hwang teaches a controller that contains a switch that controls the amount of heat generated by the heater (column 4; lines 33-38). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique of an adjustable heating level from Hwang to improve the similar device from the modification of Debourg such that the user may adjust the temperature of the comb between the temperatures of 60⁰C and 140⁰C so as to exterminate the parasites while protecting the user’s hair. See MPEP 2143 I. (C).
For claim 4; The combination of Debourg in view of Zucker, Kenji, and Hwang teaches all limitations as stated above.
Debourg does not disclose a controller adapted to control the vibration intensity produced by the vibration motor. However, Zucker does disclose a controller adapted to control the vibration intensity produced by the vibration motor (column 8; lines 18-27). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the comb device as taught by Debourg to utilize the known technique of utilizing multi-axial teeth and a vibrational motor with a controller that adjusts the vibration intensity as disclosed in the similar device from Zucker to improve the device taught by Debourg in the same way by more effectively removing debris or parasites (Zucker, abstract, column 1; lines 6-15, and column 9; 22-54). See MPEP 2143 I. (C) & (G).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE PAIGE MACCRATE/
Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642